CERTIFICATION Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, and Regulation S-T, Eaton Vance Special Investment Trust (the Registrant) (1933 Act File No. 2-27962) certifies (a) that the forms of prospectus and statement of additional information dated May 1, 2011 used with respect to the following series of the Registrant, do not differ materially from those contained in Post-Effective Amendment No. 113 (Amendment No. 113) to the Registrants Registration Statement on Form N-1A, and (b) that Amendment No. 113 was filed electronically with the Securities and Exchange Commission (Accession No. 0000940394-11-000483) on April 28, 2011. Eaton Vance Balanced Fund Eaton Vance Dividend Builder Fund Eaton Vance Equity Asset Allocation Fund Eaton Vance Large-Cap Growth Fund Eaton Vance Large-Cap Value Fund Eaton Vance Small-Cap Fund Eaton Vance Small-Cap Value Fund Eaton Vance Special Equities Fund Eaton Vance Commodity Strategy Fund Eaton Vance Greater India Fund Eaton Vance Investment Grade Income Fund Eaton Vance Parametric Option Absolute Return Strategy Fund (formerly Eaton Vance Option Absolute Return Strategy Fund) Eaton Vance Real Estate Fund EATON VANCE SPECIAL INVESTMENT TRUST By: /s/ Maureen A. Gemma Maureen A. Gemma Secretary Date: May 2, 2011
